Case: 17-10771    Date Filed: 09/27/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-10771
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 0:16-cr-60176-DTKH-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

KEVIN REAVES,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (September 27, 2017)

Before HULL, WILSON and MARTIN, Circuit Judges.

BY THE COURT:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
              Case: 17-10771   Date Filed: 09/27/2017   Page: 2 of 2


997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily).




                                        2